PER CURIAM.
At issue in this application is whether the trial court, having granted a suspen-sive appeal to defendant from a judgment denying defendant’s exception of improper venue, retains jurisdiction to maintain in effect a temporary restraining order preventing destruction of the subject property. La.Code Civ. P. art.2088 provides that upon granting the order of appeal, the jurisdiction of the trial court “over all matters in the case reviewable under the appeal is divested.” [emphasis added]. Under the facts of this case, the appeal is limited to venue and does not encompass plaintiffs’ request for injunctive relief.
Accordingly, the writ is granted. The stay of proceedings issued by the court of appeal is vacated and set aside, and the order of the trial court granting the temporary restraining order preventing the destruction of the property is reinstated. The appeal is remanded to the court of appeal for further proceedings; the remainder of the case is remanded to the trial court for further proceedings consistent with this opinion.